GRUBB, District Judge
(after stating the facts as above). The question presented for decision is whether the 6 per cent, discount mentioned in the letter of August 30, 1909, referring to the sale of hydrants and valves, applies only to the material therein proposed to be sold, or as well to the pipe and specials, proposed to be sold in the accompanying proposal of the same date. That the two’proposals were separately .made is evidenced by the fact that they were accepted at different times and places — the former on August 30th at New York, the latter on September 1st at Pittsburgh. The parties also contemplated, as possible, an acceptance of the former along with a rejection of the latter. They accordingly, when accepted, constituted separate contracts, and are so to be construed.
' The proposal for the sale of hydrants and valves contains this provision :
“The above prices include delivery f. o. b. cars Amarillo. Same terms to apply in case of cast iron pipe.”
And afterwards this clause:
“We regret your expectation of delay in placing order for this material; but, if you find that you are able to order with pipes, we would be willing,' ■owing to our ability to avail ourselves of present opportunity for shipping at *533favorable rates, to quote yon a discount of ⅛ per cent, from tlm above prices. Tn this case the Roods would be invoiced at the above figures, and the discount allowed from the face of the entire invoice of pipe, hydrants, etc.”
The prices quoted for the material were followed by the statement of the general terms of the seller, which were described as the same terms as in case of cast iron pipe under the 'first proposal. The letter then offers a special inducement in the way of discount available to the purchaser, if the material is ordered with the pipe, due to special shipping facilities then open to the seller. The discount proposed in that event is one of “6 per cent, from the above prices,” which refers to the prices in the second proposal, and is confined to hydrants and valves. So far the contract is free from ambiguity. Then follows the clause relied upon by the receiver and which is in these words:
“5n this case the goods would be invoiced at the above figures, and the discount allowed from the face of the entire invoice of pipe, hydrants, etc.”
The receiver relies upon the presence of the words “entire” and “pipe” in this clause to support his contention that the 6 per cent, discount was to be deducted from the total purchase price of the pipe, hydrants, and valves. The clause may well bear two constructions'— the one contended for by the receiver, and another that the words ‘•the entire invoice of pipe, hydrants, etc.,” are mere words of description or identification of the bill from which the allowance of discount from the price of the hydrants and valves is to be made, and do not fix the amount to be subject to the discount. We think, in view of the previous language of the proposal, the more reasonable construction of this language is that contended for by the appellant. The contract is, at best, ambiguous. If free from ambiguity, resort could not be had to the circumstances and the situation of the parties to determine their meaning. In view of the patent ambiguity of the contract, we are permitted thus to look beyond its language to ascertain the intention of the parties to it.
The situation of the parties leaves no doubt in our minds as to the proper meaning to be given it. The appellant had refused to accord better terms on the pipe than those mentioned in the first proposal. It had already secured the contract, for the pipe on this basis. The discount on the entire purchase price of the pipe, hydrants, and valves amounted to $1,073.84, and the purchase price of the valves and hydrants amounted to but $2,189.09. It seems inconceivable that the appellant, to secure an order of the latter amount, would have been willing to sacrifice an amount equal to one-half of it from the price of the order for the pipe already secured. We prefer to accord to the contract the construction heretofore given to it by us, or to conclude that the word “pipe” was inserted in error, in view of its repugnance to the language of the contract and the manifest intention of the parties.
In accord with the suggestion in appellant’s brief of an admitted mistake in the amount of the claim, if allowed, which may be corrected in the court below, the decree of the Circuit Court will be reversed, and the case remanded for further proceeding in conformity to the opinion.